Case 2:21-cv-04920-CBM-AFM Document 2-1 Filed 06/17/21 Page 1 of 1 Page ID #:181




                 Appendix A: Continued List of Interested Parties


                    PARTY                        CONNECTION/INTEREST
   COREY URMAN                                   DEFENDANT
   BERND BERGMAIR                                DEFENDANT
   VISA INC.                                     DEFENDANT
   COLBECK CAPITAL DOES 1-10                     DEFENDANT
   BERGMAIR DOES 1-10                            DEFENDANT
